Citation Nr: 0630567	
Decision Date: 09/29/06    Archive Date: 10/04/06

DOCKET NO.  03-33 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for left knee 
disability, secondary to the service-connected right knee 
disability.

2.  Entitlement to an initial evaluation in excess of 20 
percent for residuals of right knee injury, status-post 
arthroplasty, with reconstruction of anterior cruciate 
ligament.  

3.  Entitlement to an initial evaluation in excess of 10 
percent for right knee instability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




WITNESSES AT HEARING ON APPEAL

Appellant and friend 


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from July 1957 to August 
1960.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Waco, 
Texas (RO), which granted service connection for residuals of 
right knee injury, status-post arthroplasty, with 
reconstruction of anterior cruciate ligament, evaluated as 20 
percent disabling; granted service connection for right knee 
instability, evaluated as 10 percent disabling; and denied 
service connection for left knee injury on a direct basis.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A preliminary review of the record discloses that during a 
June 2006 hearing before the undersigned Veterans Law Judge, 
the veteran and his representative asserted that the 
veteran's connected right knee disabilities had increased in 
severity and required additional VA examination.  The Board 
notes that the most recent VA examination of the service-
connected disabilities occurred in January 2003.  The Court 
of Appeals for Veterans Claims (Court) has held that when a 
veteran claims that a disability is worse than when 
originally rated, and the available evidence is too old to 
adequately evaluate the current state of the condition, VA 
must provide a new examination.  See Olsen v. Principi, 3 
Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 
Vet. App. 629, 632 (1992).

The Board also finds that the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the service connection claim.  38 C.F.R. 
§ 3.159(c)(4)(2006).  Thus, the issue requires additional 
evidentiary development.  38 U.S.C.A. § 5103A (West 
2002).Accordingly, the case is REMANDED for the following 
action:

1.  Schedule the veteran for an 
examination by an appropriate VA examiner 
to determine:

a) The nature and current level of 
severity of the veteran's service-
connected right knee disability, 
status-post arthroplasty, with 
reconstruction of anterior cruciate 
ligament.  The claims file must be 
made available to the examiner.  The 
examination should comply with AMIE 
protocols for the appropriate 
examination.  

A complete rationale for all 
opinions expressed must be provided.  
If the examiner finds it impossible 
to provide an opinion without resort 
to pure speculation, the examiner 
should so indicate; and 

b) To determine the nature, extent 
and etiology of any left knee 
disability that may be present.  The 
claims file must be made available 
to the examiner.  The examination 
should comply with AMIE protocols 
for the appropriate examination.
Following a review of the relevant 
medical evidence in the claims file, 
the examiner is asked to opine 
whether it is at least as likely as 
not (50 percent or more likelihood) 
that any current left knee 
disability is causally related to 
either of the veteran's service-
connected right knee disabilities.  

A complete rationale for all 
opinions expressed must be provided.  
If the examiner finds it impossible 
to provide an opinion without resort 
to pure speculation, the examiner 
should so indicate.

2.  Then, readjudicate the veteran's 
claims for service connection for a left 
knee disability, secondary to service-
connected right knee disability; an 
initial evaluation in excess of 10 
percent for right knee instability; and 
an initial evaluation in excess of 20 
percent for residuals of right knee 
injury, status-post arthroplasty, with 
reconstruction of the anterior cruciate 
ligament.  If any benefit sought on 
appeal remains denied, provide the 
veteran with an SSOC.  The SSOC should 
contain notice of all relevant actions 
taken on the claim, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


